Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 are allowable. The restriction requirement above, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 6 and 7 directed to different species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
Allowable Subject Matter
Claims 1-11 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest the electromagnetic relay comprising:
Claim 1: the flange portion is in contact with the non-movable portion, the at least one magnetic gap between the fixed magnetic path defining member and the movable  core includes (i) a first magnetic gap defined between a yoke surface of a plate yoke of the non-movable portion and a core flange surface of the movable core and (ii) a second magnetic gap 
Claim 9: the when the flange portion abuts against the fixed core of the non-movable portion during energization of the coil, a first magnetic gap is formed between a yoke surface of the plate yoke of the non-movable portion and a core flange surface of the movable core, and a second magnetic gap is formed between a core top surface of the fixed core and a flange abutment surface of the movable core, including along with the remaining limitations of claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 	
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
January 7, 2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837